Motion by the appellant for summary reversal of a judgment of the Supreme Court, Kings County (Joel Goldberg, J.), rendered May 19, 1997, convicting him of the crimes of robbery in the second degree and grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Upon the papers filed in support of the motion and upon the consent of the respondent, it is
Ordered that the motion is granted, the judgment is reversed, on the law, and a new trial is ordered (see, People v Reed, 230 AD2d 866). O’Brien, J. P., Goldstein, Florio and McGinity, JJ., concur.